DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (U.S. Pat. 7,971,760) in view of Geuther, et al. (“Geuther”) (U.S. Pub. 2013/0020340)
	Regarding claim 1, Winkler discloses a bottle for holding divot mix for filling a divot, the bottle comprising a bottom section (205) comprising a base and a perimetrical sidewall extending therefrom to an open end to define an interior (seen in Fig. 13), a top section with a top surface (203) having a perimetrical edge (around opening 207), with the top surface having a spout (208) extending upwardly therefrom.
	Winkler discloses that the top section snugly engages the open end of the bottom section via threads (209, 214) but is silent in regards to a pair of bosses extending outwardly from the sidewall of the bottom section at the open end or a pair of latches extending from the perimetrical edge and the latches pivot downwardly to engage the bosses to secure the top section to the bottom section.

	Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Winkler’s threaded connection method with Geuther’s latching lug/recess connection method, since doing so would be a mere substitution of one known valve configuration for another known valve configuration with the expected results that the substituted connection would secure the top section to the bottom section (see MPEP 2143 I B).
	Regarding claim 2, the combination discloses that the bottom section further comprises a flanged ring (see annotated Fig. 12, below) extending outwardly from a midsection of the perimetrical sidewall.

    PNG
    media_image1.png
    938
    595
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    810
    449
    media_image2.png
    Greyscale

Regarding claim 4, the combination discloses that the bottom section further comprises a handle (224) attached to the perimetrical sidewall.
Regarding claim 5, Winkler discloses a handle on the perimetrical sidewall and that either end of the handle can be detached from the container body (col. 2, line 66-col. 3, line 2 and col. 4, lines 63-65) but does not specify that the handle is between the flanged ring and the open end; however, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to position the handle along the sidewall between the bottom and top while using the handle to hold the bottle.
Regarding claim 7, Winkler discloses that the open end (212) of the bottom section (205) slopes upwardly and away from the handle.
Regarding claim 8, the combination discloses that each of the pair of bosses is located on an opposite side of the perimetrical sidewall. (Geuther: Fig. 5 and ¶ [0046])
Regarding claim 9 (listed as errant claim 8), the combination discloses that each of the pair of bosses is located in a recessed portion (Geuther: Fig. 5: 114b) of the perimetrical sidewall.
Regarding claim 10, the combination discloses that each of the latches has an aperture (Geuther: Fig. 5: 135b) that receives one of the bosses.
Regarding claim 11, Winkler discloses that the spout has a curved outer surface (208), a distal end (proximate 210), and a proximal end (proximate 207), wherein the distal end has a cross-sectional area that is less than a cross-sectional area of the proximal end.  
Regarding claim 12, Winkler discloses that the spout has an opening (207) that provides communication with the interior of the bottle.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Geuther as applied to claim 1 above, and further in view of Daniels, Jr., et al. (“Daniels) (U.S. Pat. 10,065,774).
Regarding claim 3, Winkler is silent that the bottom section further comprises a handgrip in the perimetrical sidewall.  Daniels discloses a dispensing container with handgrips (130) in a sidewall (150).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Daniels’ handgrips on the sidewall to ensure a secure grip of the container by the user avoiding accidental dropping of the container.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Geuther as applied to claim 3 above, and further in view of Daniels, Jr., et al. (“Daniels) (U.S. Pat. 10,065,774).
Regarding claim 6, the combination discloses that the bottom section further comprises a flanged ring (see annotated Fig. 12, above) extending outwardly from a midsection of the perimetrical sidewall but is silent that the bottom section further comprises a handgrip located between the base and the flanged ring.
Daniels discloses a dispensing container with multiple handgrips (130) in a sidewall (150).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Daniels’ handgrips o located between the base and the flanged ring to ensure a secure grip of the container by the user avoiding accidental dropping of the container.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Geuther as applied to claim 1 above, and further in view of Jaeckel (U.S. Pub. 2018/0332972
Regarding claim 13, Winkler discloses an assembly comprising the bottle of claim 1 and a holder (102), the holder comprising: a tubular sleeve having a sidewall (128) extending between an open top end and a bottom end, wherein the top end of the tubular sleeve is configured to receive the bottom section of the bottle; and one or more apertures (136) for securing the holder to a structure on a golf cart (col. 2, lines 30-33).
Winkler does not disclose that the bottom end is open.  Jaeckel discloses a cup holder (12) with an open bottom (17) in a sleeve (15), wherein the bottom section of a cup passes through the bottom of the sleeve (seen in Fig. 2) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of an open bottom in Winkler’s tubular sleeve to allow any unwanted material to completely fall out from the holder.
Regarding claim 15, Winkler discloses that a section (134) of the sidewall of the holder is substantially flat.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler, Geuther and Jaeckel as applied to claim 13 above, and further in view of Hannaford (U.S. Pat. 2,360,224).
Regarding claim 14, Winkler discloses that the bottle comprises a flanged ring (see annotated Fig. 12, above) and is inserted into the holder but does not specify that the flanged ring engages the holder.  Hannaford teaches a cylindrical container (10’) that is inserted into a holder (17) until a peripheral bead (27) engages the holder.  Therefore, it would have been an obvious .
Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive.
The Applicant argues in the first paragraph on page 8 of the Remarks in regards to the previous (and current) rejection of claim 1 that one with ordinary skill in the art would have no motivation to “move” Geuther’s latches from the bottom of Geuther’s top section to the top section of Winkler since such a redesign would completely change the configuration of the dispenser for no reason.
This argument is not persuasive since the Geuther’s latches would replace the threaded connection of Winkler, which are located on the inside of a perimetrical edge of Winkler’s top surface and not affect the operation of the apparatus while still allowing the top section to securely attach to the bottom section.
The Applicant argues the same above points in the second paragraph on page 8 and on page 10 in regards to the previous rejections of claims 3 and 6 and claim 14, respectively.  The Examiner’s rebuttal is the same as above.
Applicant’s arguments with respect to claim(s) 13 and 15 on page 9 of the Remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MJM/            Examiner, Art Unit 3754                                                                                                                                                                                            
/PAUL R DURAND/            Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                            	03/09/2022